t c memo united_states tax_court krystal megan delima petitioner v commissioner of internal revenue respondent docket no filed date krystal megan delima pro_se britton g wilson for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure with respect to petitioner’s federal income_tax for after concessions the sole issue for decision is whether under sec_162 petitioner substantiated claimed business_expense deductions in excess of the amounts respondent has allowed findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in oklahoma when she filed her petition i background petitioner has a background in educational technology at some point in she started her own business providing graphic design services for internet sites to generate business she purchased domain names and sent out flyers to 1petitioner concedes that she is not entitled to deduct supplies expenses in excess of the amount respondent has allowed the parties agree that she is entitled to deductions on her schedule c profit or loss from business sole_proprietorship of dollar_figure for advertising expenses and dollar_figure for legal and professional expenses the remaining issues regarding petitioner’s self-employment_tax self-employment_tax deduction and earned_income_credit are computational 2unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar potential customers she derived revenue from selling graphic design services and the domain names during she operated her business from her residence from january through march she resided in a rented apartment from april through december she resided in a rented house ii petitioner’s tax reporting and the notice_of_deficiency on date petitioner filed a form_1040 u s individual_income_tax_return for reporting wages of dollar_figure and business income of dollar_figure on an attached schedule c she listed her principal business as web designer master and her business name as worldschool us and reported gross_receipts of dollar_figure she claimed a business_expense deduction of dollar_figure for the following advertising expenses of dollar_figure vehicle expenses of dollar_figure which she calculated using the standard mileage rate multiplied by big_number miles insurance expenses of dollar_figure legal and professional service expenses of dollar_figure office expenses of dollar_figure rent or lease of vehicles machinery and equipment expenses of dollar_figure rent or lease of other business property expenses of 3petitioner attached to her form_1040 a form 1099-misc miscellaneous income from jhan inc reporting nonemployee compensation of dollar_figure the parties stipulated that petitioner erroneously reported the nonemployee compensation as wages on her form_1040 and that she should have reported the nonemployee compensation on her attached schedule c dollar_figure repair and maintenance_expenses of dollar_figure supplies expenses of dollar_figure taxes and licenses expenses of dollar_figure travel_expenses of dollar_figure deductible meals and entertainment_expenses of dollar_figure utilities expenses of dollar_figure wage expenses of dollar_figure and other expenses of dollar_figure subsequently petitioner submitted to respondent a form 1040x amended u s individual_income_tax_return on an attached schedule c she reported gross_receipts of dollar_figure and business_expenses of dollar_figure respondent did not accept file or process her amended_return on date respondent issued to petitioner a notice_of_deficiency for disallowing dollar_figure of her claimed business_expense deduction including the following dollar_figure of vehicle expenses dollar_figure of insurance expenses dollar_figure of expenses for the rent or lease of vehicles machinery or equipment dollar_figure of expenses for the rent or lease of other business property dollar_figure of repair and maintenance_expenses dollar_figure of supplies expenses dollar_figure of travel_expenses dollar_figure of meals and entertainment_expenses dollar_figure of utilities expenses dollar_figure of wage expenses and dollar_figure of other expenses iii petitioner’s tax_court proceedings petitioner filed a petition with this court to contest respondent’s determinations petitioner did not allege in her petition or in any amendment to the petition that respondent had mailed the notice_of_deficiency after the expiration of the period of limitations at trial petitioner neither contended that respondent had mailed the notice_of_deficiency after the expiration of the period of limitations nor introduced any evidence regarding a possible limitations defense at the conclusion of the trial we held the record open for the filing of a supplemental stipulation of facts on date the parties filed a supplemental stipulation of facts with attached exhibits respondent subsequently filed his posttrial brief petitioner filed a motion to strike respondent’s brief arguing that respondent untimely filed his brief and another document that we filed as petitioner’s motion to amend petition petitioner argued that respondent had mailed the notice_of_deficiency after the expiration of the period of limitations for assessment petitioner also filed a motion requesting additional time in which to file her brief we denied all of petitioner’s motions petitioner thereafter filed her brief subsequently petitioner filed a motion to amend the pleadings again arguing that respondent had determined the deficiency after the expiration of the period of limitations we ordered respondent to file a response to petitioner’s motion and pursuant to our order respondent filed an objection to petitioner’s motion in the objection respondent argued among other things that petitioner had executed a form_872 consent to extend the time to assess tax which extended the time to assess a deficiency for until any time on or before date respondent attached to his objection a copy of the form_872 which petitioner had signed on date accordingly we denied petitioner’s motion to amend the pleadings on date petitioner filed a motion requesting that we reconsider her motion to amend the pleadings we denied petitioner’s motion 4the bar of the period of limitations is an affirmative defense and the party raising the defense must specifically plead and prove it see rule 119_tc_140 rule provides that a party shall set forth in the party’s pleading any matter constituting an avoidance or affirmative defense including the statute_of_limitations petitioner raised the period of limitations issue in her motion to amend the petition which we denied and again in her motion to amend the pleadings respondent objected to her motion to amend the pleadings to include the period of limitations issue on the basis of petitioner’s failure to properly plead the bar of the period of limitations petitioner did not timely raise the period of limitations issue and the issue is not properly before us even if we assume however that petitioner properly and timely raised the limitations issue her argument is unavailing for the following reasons sec_6501 provides a general three-year period of limitations for assessment of income taxes with the period beginning on the date on which the continued i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the continued individual filed his return however a taxpayer may consent to extend the three- year period of limitations by a written_agreement see sec_6501 if the taxpayer shows that the assessment of tax is barred by the period of limitations the commissioner bears the burden of showing that the assessment is not barred see 853_f2d_1275 5th cir aff’g in part rev’g in part and remanding tcmemo_1987_296 the commissioner satisfies his burden by introducing a consent agreement that is valid on its face and extends the period of limitations to include the relevant date id if the commissioner introduces such an agreement the taxpayer bears the burden of proving the invalidity of the consent id respondent issued the notice_of_deficiency on date more than three years after the date on which petitioner filed her return date attached to respondent’s objection to petitioner’s motion to amend the petition was a copy of a signed form_872 showing that petitioner voluntarily consented to extend the period of limitations petitioner contends that she did not sign the form_872 voluntarily because during discussions occurring before she signed the form_872 the internal_revenue_service irs employee did not present and explain to her any options other than signing the form_872 petitioner did not raise the period of limitations issue until after the trial and she did not introduce any evidence to support her allegations see 124_tc_223 aff’d 652_f3d_1042 9th cir even if we assumed that petitioner was not given an explanation of her options with respect to the form_872 before she signed it it is unlikely that the irs employee’s conduct invalidated the form_872 see shireman v commissioner tcmemo_2004_155 slip op pincite see also estate of deese v commissioner tcmemo_2007_362 slip op pincite n determinations are erroneous see rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary5 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 applies and the record does not permit us to conclude that she satisfied the sec_7491 requirements accordingly petitioner bears the burden of proving that respondent’s determinations are erroneous ii adjustments to petitioner’s schedule c a in general generally a taxpayer is entitled to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see sec_162 am store sec_5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 co v commissioner 114_tc_458 an expense is ordinary if it is customary or usual within the particular trade business or industry or if it relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses generally are not deductible see sec_262 a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability see sec_6001 503_us_79 higbee v commissioner t c pincite when a taxpayer establishes that she paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense the cohan_rule 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount we bear heavily upon the taxpayer who failed to maintain and produce the required records see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable these requirements apply to any traveling expense including meals_and_lodging away from home to any item with respect to an activity in the nature of entertainment and to the use of listed_property as defined in sec_280f including passenger automobiles and cellular phones to satisfy the requirements of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date while a contemporaneous log is not required corroborative evidence created at or near the time of the expenditure to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra petitioner contends that she has adequately substantiated her claimed schedule c expenses because her business records were either lost when she moved to arkansas or stolen from her vehicle during and because she has introduced evidence in the form of her own testimony and other documents showing that the expenses claimed on her schedule c were correct when a taxpayer’s records have been destroyed or lost due to circumstances beyond the taxpayer’s control the taxpayer may substantiate his claimed expenses by making a reasonable reconstruction of the expenditures or use see sec_1 5t c temporary income_tax regs fed reg date a taxpayer is required to reconstruct what records she can see eg chong v commissioner tcmemo_2007_12 slip op pincite if the taxpayer establishes that the records were lost or destroyed due to circumstances beyond her control she must nevertheless substantiate her claimed expenditures through secondary evidence see 122_tc_305 while we acknowledge that petitioner kept some records and that she testified that other records were lost or destroyed she still had an obligation to substantiate her claimed expenditures petitioner made no effort to reconstruct her 6we note that while petitioner introduced a police report dated date showing that items were stolen from her car she failed to introduce any testimony or evidence to show that the items stolen from the car in included records relating to her taxable_year with respect to her argument that she lost records during her moves we cannot find that petitioner’s loss of records was due to circumstances beyond her control records or to substantiate her expenses with secondary evidence such as third- party testimony or duplicate invoices and receipts it is evident that petitioner incurred business-related expenses however she introduced only her own testimony and minimal records which taken together were insufficient to provide a basis for estimating the expenses in the absence of corroborating evidence we are not required to accept petitioner’s testimony see 87_tc_74 furthermore respondent already has allowed substantial portions of petitioner’s claimed expenses during these proceedings petitioner had an obligation to prove not only that she incurred deductible expenses but also that the expenses she incurred exceeded what respondent already has allowed even if we were to accept petitioner’s testimony as credible she has failed to show that she is entitled to additional deductions beyond those amounts respondent has allowed we explain below b vehicle expenses respondent disallowed dollar_figure of petitioner’s claimed dollar_figure vehicle expense deduction a taxpayer may deduct vehicle expenses on the basis of actual cost or by using the standard mileage rate provided she substantiates the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs revproc_2004_64 2004_2_cb_898 if the taxpayer uses the standard mileage rate and satisfies these requirements she may deduct vehicle expenses in an amount equal to the rate multiplied by the number of business miles see revproc_2004_64 supra for the standard mileage rate wa sec_40 cents for january through august see id sec_5 c b pincite and cents for september through december see announcement 2005_2_cb_714 generally passenger automobiles and any other_property used as a means of transportation are listed_property see sec_280f and ii and these expenses are subject_to the strict substantiation requirements of sec_274 sec_274 requires a taxpayer to substantiate the expenses by adequate_records or other corroborating evidence of the amount of each use ie the mileage the time and place of the use and the business purposes of the use see fessey v commissioner tcmemo_2010_191 slip op pincite sec_1_274-5t c temporary income_tax regs fed reg date petitioner testified that during she owned four cars an isuzu a chrysler a dodge and a jeep cherokee she testified that she used two of the cars the isuzu and the chrysler solely for business purposes she later testified that she used the jeep cherokee and the dodge for business purposes and occasionally used the chrysler for personal driving petitioner further testified that she determined the business mileage for each vehicle by comparing the odometer readings at the beginning and end of the year she later testified that she kept a mileage log for the vehicles but that she no longer had the mileage log or her appointment book with respect to the isuzu the record contains copies of service invoices as follows an invoice dated date showing an odometer reading 7petitioner testified that the isuzu broke down in date she testified that she subsequently had the isuzu repaired and it was operational in approximately date she further testified that she spent dollar_figure to repair the isuzu petitioner introduced the following documents a service invoice dated date and a service invoice dated date neither invoice contains a total amount due for the repair work petitioner failed to introduce any evidence to substantiate a deduction for the claimed dollar_figure of repairs with respect to the isuzu even if petitioner had introduced evidence to substantiate the deduction she is prohibited from claiming vehicle expenses using both the actual cost method and the standard mileage rate see argyle v commissioner tcmemo_2009_218 slip op pincite aff’d 397_fedappx_823 3d cir tesar v commissioner tcmemo_1997_207 slip op pincite accordingly she is not entitled to deduct the claimed dollar_figure repair cost of big_number miles and an invoice dated date showing an odometer reading of big_number miles with respect to the chrysler petitioner introduced the following a copy of a vehicle release form dated date showing an odometer reading of big_number miles a copy of a service invoice dated date showing an odometer reading of big_number miles copies of two other service invoices both dated date showing odometer readings of big_number miles with respect to the dodge petitioner introduced a copy of a service invoice dated date showing an odometer reading of big_number miles with respect to the jeep cherokee petitioner introduced a copy of a service invoice dated date showing an odometer reading of big_number miles 8petitioner offered no explanation regarding the big_number mile difference between the invoice showing an odometer reading of big_number miles and the invoices showing an odometer reading of big_number this discrepancy and petitioner’s failure to explain the discrepancy suggests that these invoices are unreliable or that they relate to different vehicles 9in addition to the various service invoices petitioner also introduced a receipt from an auto parts store as noted supra note petitioner is not entitled to claim deductions for automobile expenses using both the actual cost method and the standard mileage rate see argyle v commissioner slip op pincite tesar v commissioner slip op pincite accordingly we need not consider whether these documents show that petitioner incurred other automobile expenses for repairs and continued on her schedule c petitioner reported that she drove big_number miles for business in while petitioner relies on the service invoices to support her mileage calculation the service invoices simply note the odometer readings on the vehicles on certain dates petitioner introduced no evidence to establish the beginning and ending odometer readings for each of the vehicles in addition the record is devoid of credible_evidence showing where petitioner drove the purpose of each trip or her business relationship to the persons visited furthermore petitioner conceded that she used some of the vehicles for both business and personal driving but she did not introduce any credible_evidence to establish the relative amounts of personal and business mileage for each car accordingly she is not entitled to use the standard mileage rate while we do not doubt that petitioner used one or more vehicles for business during we have no choice but to deny her any deduction for vehicle expenses in excess of the amount already allowed by respondent consequently we sustain respondent’s adjustments to petitioner’s claimed deduction for vehicle expenses continued maintenance c insurance expenses respondent disallowed dollar_figure of petitioner’s claimed dollar_figure insurance expense deduction a taxpayer may deduct the cost of operating a vehicle to the extent that the taxpayer uses the vehicle in the course of her trade_or_business see sec_162 a taxpayer may deduct the costs of operating the vehicle under either the actual cost method or the standard mileage rate see argyle v commissioner tcmemo_2009_218 slip op pincite clark v commissioner tcmemo_2002_32 slip op pincite tesar v commissioner tcmemo_1997_207 slip op pincite see also sec_1_274-5 income_tax regs revproc_2004_64 supra petitioner testified that she claimed the insurance deduction with respect to her automobile insurance payments she introduced documentation showing that during she maintained an automobile insurance_policy with respect to the isuzu the chrysler the jeep cherokee and the dodgedollar_figure 10petitioner introduced the following documents with respect to her claimed insurance expenses a policy invoice dated date showing purchase of an insurance_policy for three of her vehicles with a total policy premium of dollar_figure a document from the qbe insurance corp qbe dated date showing that petitioner had added a dodge vehicle to her qbe insurance_policy which already covered her other three vehicles and showing a total policy premium of dollar_figure and a second document from qbe dated date showing that petitioner had a total premium of dollar_figure plus dollar_figure for fraud and policy fees while petitioner introduced some evidence to substantiate the claimed expense she has for reasons just discussed failed to establish business_purpose for this expense in an amount greater than respondent has allowed accordingly we hold that petitioner is not entitled to an additional deduction for insurance expenses beyond the amount respondent already allowed d rent or lease expense sec_1 introduction on her schedule c petitioner deducted rent or lease expenses totaling dollar_figure she deducted dollar_figure for expenses related to the rent or lease of vehicles machinery and equipment respondent disallowed dollar_figure of these claimed expenses petitioner also deducted dollar_figure for expenses related to the rent or lease of other business property respondent disallowed dollar_figure of these claimed expenses petitioner testified that she erroneously reversed the dollar_figure and dollar_figure amounts on her schedule c she testified that she spent dollar_figure for expenses related to the rent or lease of other business property and dollar_figure for expenses related to the rent or lease of vehicles machinery and equipment accordingly we now consider whether petitioner has substantiated her claimed dollar_figure deduction related to the rent or lease of vehicles machinery and equipment of which respondent disallowed dollar_figure and whether petitioner has substantiated her claimed dollar_figure deduction related to the rent or lease of other business property of which respondent disallowed dollar_figure business equipment computers and peripheral equipment are listed_property see sec_280f and these expenses are subject_to the strict substantiation requirements of sec_274 see also riley v commissioner tcmemo_2007_ slip op pincite the costs of furnishing a home ordinarily are nondeductible personal expenses see sec_262 68_tc_48 petitioner testified that she purchased laptop computers a digital camera and a camcorder during dollar_figure she also introduced the following a copy of a billing statement for her credit card account at levitz furniture showing that she 11in her brief petitioner contends for the first time that she also included in this amount the purchase of printers a fax machine copiers and other equipment she used in her business petitioner did not introduce any documentary_evidence and she did not testify at trial regarding her purported purchase of printers a fax machine copiers and other business equipment s tatements in briefs do not constitute evidence rule c accordingly we will not consider petitioner’s argument that she incurred these particular business_expenses during made two purchases in date totaling dollar_figure a copy of her visa credit card account statement showing that during she made two other purchases at levitz furniture totaling dollar_figure a copy of her hpshopping com credit card statement which shows that on date she had a previous unpaid balance of dollar_figure and that she made a dollar_figure purchase on date and a copy of her mastercard statement showing a charge of dollar_figure to s nafisi dds inc on date with a handwritten notation by petitioner next to the charge reading camera this documentation does not establish that she rented any business equipment during therefore she is not entitled to a deduction for the cost of renting or leasing business equipment see griggs v commissioner tcmemo_2008_234 slip op pincite furthermore with respect to the furniture purchases petitioner failed to introduce any evidence showing that she purchased furniture for business purposes she also failed to introduce any credible_evidence regarding the purchase_price or business_purpose of the digital camera the camcorder or other items she allegedly purchased with respect to her purported purchases of the laptops she failed to introduce evidence sufficient to satisfy the strict substantiation requirements of sec_274 accordingly we hold that petitioner is not entitled to an additional deduction for the rent or lease of vehicles machinery and equipment beyond the amount respondent already allowed rent payments generally expenses of maintaining a household including amounts paid for rent water utilities and similar expenses are not deductible sec_1_262-1 income_tax regs however subject_to the rules of sec_280a if a part of the home is used as a place of business a corresponding portion of the expenses as is properly attributable to such place of business is deductible as a business_expense id a taxpayer must provide the court with a basis to determine what portion of the rent was allocable to his or her business see eg adler v commissioner tcmemo_2010_47 slip op pincite aff’d 443_fedappx_736 3d cir if a taxpayer fails to provide the court with evidence of the extent to which she used a portion of the home we cannot estimate the deductible portions of her expenses see 88_tc_1532 ong v commissioner tcmemo_2012_114 slip op pincite the record contains rental agreements petitioner signed relating to the apartment and the house with respect to the apartment the rental agreement shows that she rented an apartment from date through for dollar_figure per month with respect to the house the rental agreement shows that she rented a house from date through for dollar_figure per month petitioner testified that during the first three months of she lived in an apartment and paid rent of dollar_figure per month she further testified that she began renting a house in date she testified that the rent for the house was dollar_figure per month and that she lived there through date with respect to the apartment petitioner testified that the entire apartment was mixed use with respect to the house she testified that she used the property both as a personal_residence and for business purposes she further testified that she used the entire building for business with the exception of the master bedroom and the kitchen petitioner testified that she deducted on her schedule c only of the rent because she used the apartment and the house as personal residences and not solely for business purposes to deduct a portion of the expenses attributable to business use of a home sec_280a requires that the taxpayer use a portion of the home exclusively for business while we do not doubt that petitioner operated her business from her apartment during the first three months of she has admitted that she used the entire apartment as a mixed_use_property accordingly petitioner is not entitled to deduct any rent with respect to the apartment see ong v commissioner slip op pincite shiekh v commissioner tcmemo_2010_126 slip op pincite with respect to the house petitioner failed to introduce any evidence to corroborate her testimony regarding the portion if any she used exclusively for business purposes at trial we attempted to elicit from petitioner testimony regarding the layout of the house and her use of the various rooms petitioner offered only vague testimony regarding which areas of the house she used for business purposes furthermore she failed to corroborate her vague testimony by introducing other evidence such as a floor_plan or by calling witnesses such as her landlord her neighbors or her customers in the absence of such corroborating evidence we are not required to accept petitioner’s self-serving unverified and undocumented testimony see tokarski v commissioner t c pincite we do not doubt that petitioner used a portion of her house for business purposes during however she has failed to introduce any credible_evidence showing that she used part of the house exclusively for business purposes see sec_280a accordingly we hold that she is not entitled to an additional deduction for rent expenses beyond the amount respondent already allowed see ong v commissioner slip op pincite e repair and maintenance_expenses respondent disallowed dollar_figure of petitioner’s claimed dollar_figure deduction for repair and maintenance_expenses expenditures made or incurred for regular maintenance to keep property used in a trade_or_business in an ordinarily efficient operating condition are currently deductible see 39_tc_333 sec_1_162-4 sec_1_263_a_-1 income_tax regs petitioner testified that she incurred repair and maintenance_expenses during she further testified that the expenses related to the assembling and disassembling of cubicles in her office space and to lawn maintenance she later testified that she claimed the lawn maintenance fees as a wage deduction rather than a repair and maintenance deduction petitioner failed to introduce any credible_evidence to establish the existence or amount of her claimed maintenance_expenses in the absence of such credible_evidence we are not required to accept petitioner’s self-serving testimony see tokarski v commissioner t c pincite accordingly we hold that petitioner is not entitled to an additional deduction for repair and maintenance_expenses beyond the amount respondent already allowed f travel_expenses respondent disallowed dollar_figure of petitioner’s claimed dollar_figure deduction for travel_expenses under sec_274 a taxpayer must substantiate the amount time place and business_purpose of any travel expenditures with adequate_records or sufficient evidence corroborating his or her statement see sec_1_274-5t temporary income_tax regs supra when a taxpayer travels outside of the united_states sec_274 disallows a deduction for the portion of the travel_expenses that is not allocable to the taxpayer’s trade_or_business see sec_274 additionally sec_274 provides that no deduction is allowed for travel_expenses paid_or_incurred with respect to a spouse dependent or other individual accompanying the taxpayer unless the spouse dependent or other individual is an employee of the taxpayer is traveling for a bona_fide business_purpose and would otherwise be entitled to deduct the expenses petitioner introduced the following an american express credit card statement dated date showing that she purchased two airline tickets from korean airlines a dollar_figure ticket for passenger earl johnson and a dollar_figure ticket for herself an email confirming her purchase of an airline ticket from philippine airlines for big_number philippine pesos a dispatch slip from the manila international airport authority showing a prescribed rate of philippine pesos and a document confirming her purchase of an airline ticket from american airlines for roundtrip travel between los angeles and fayetteville on date and date petitioner testified that she traveled to the philippines to take pictures for her business she further testified that mr johnson is an artist who accompanied her on the philippines trip to photograph merchandise and that she paid for his ticket because he was assisting her with business activities petitioner testified that she maintained a social relationship with mr johnson during petitioner’s broad and unsubstantiated testimony that she traveled to the philippines to take pictures for her business is insufficient to establish the business_purpose of the trip as required by sec_274 her testimony also is insufficient to establish that mr johnson who did not testify was an employee of her business and that he accompanied her to the philippines for a bona_fide business_purpose she also failed to introduce any testimony or other credible_evidence relating to the business_purpose of her trip to fayetteville our review of the record convinces us that petitioner has failed to satisfy the stringent substantiation requirements of sec_274 as to any travel_expenses not allowed by respondent accordingly we hold that she is not entitled to an additional deduction for travel_expenses beyond the amount already allowed g meals and entertainment_expenses respondent disallowed petitioner’s claimed deduction for meals and entertainment_expenses in its entirety a deduction is not allowed for meals and entertainment_expenses unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and the business relationship between the taxpayer and the persons being entertained see sec_274 petitioner introduced no credible_evidence establishing the amount time and place or business_purpose of any meals and entertainment_expenses accordingly we sustain respondent’s determination disregarding this category of expenses h utilities respondent disallowed dollar_figure of petitioner’s claimed dollar_figure deduction for utilities expenses generally expenses of maintaining a household including amounts paid for water utilities and similar expenses are not deductible sec_1_262-1 income_tax regs however if part of the home is used exclusively as a place of business then the taxpayer may deduct a corresponding portion of the expenses see id see also sec_280a petitioner introduced copies of gas water and electric bills she testified that she used her apartment and house as both her personal_residence and for business purposes she did not attempt to credibly estimate the extent to which she used the apartment or house exclusively for business purposes see supra pp because petitioner’s general testimony does not provide a basis for allocating the utilities expenses between the business use and personal_use of a home we sustain respondent’s determination see natkunanathan v commissioner tcmemo_2010_15 slip op pincite aff’d fed appx 9th cir date i wages respondent disallowed petitioner’s claimed deduction for wages in its entirety sec_162 provides that a taxpayer may deduct as an ordinary_and_necessary_expense a reasonable allowance for salaries or other compensation_for_personal_services actually rendered thus compensation is deductible only if it is reasonable in amount and is paid_or_incurred for services actually rendered see sec_1_162-7 income_tax regs petitioner contends that the claimed wage expenses related to amounts she paid for lawn maintenance and other repairs she testified that during she paid dollar_figure for lawn maintenance she further testified that she did not withhold any taxes from the payments petitioner failed to introduce any credible_evidence to prove that she paid any wages in accordingly we sustain respondent’s determination j other expenses respondent disallowed dollar_figure of petitioner’s claimed dollar_figure deduction for other expenses on her schedule c petitioner claimed cellular phone expenses as other expenses cellular phones are listed_property see sec_280f and sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates inter alia the business use of the listed_property see also rodriguez v commissioner tcmemo_2009_22 slip op pincite petitioner testified that the other expenses were related to her t-mobile cellular phone she further testified that she paid t-mobile approximately dollar_figure during the length of her service_contract which lasted approximately two to three yearsdollar_figure she did not introduce into evidence any advertisements showing her 12despite her testimony that she calculated other expenses on the basis of her cellular phone bill in her brief petitioner appears to contend that she included in other expenses the cost of purchasing various computer programs however petitioner failed to introduce any testimony or other evidence to substantiate the existence amount or business_purpose of the computer programs accordingly we continued business telephone number or any invoices or canceled checks relating to her telephone use our review of the record convinces us that petitioner has failed to satisfy the stringent substantiation requirements of sec_274 as to any cellular phone expenses not allowed by respondent accordingly we hold that she is not entitled to an additional deduction for other expenses beyond the amount respondent already allowed we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule continued will not consider whether she is entitled to an increased deduction for other expenses related to the computer programs
